United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-2902
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Ricky Isiah Sherwood

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                             Submitted: October 21, 2016
                                Filed: March 6, 2017
                                   ____________

Before LOKEN, SMITH, and COLLOTON, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

       Ricky Sherwood sexually assaulted a fellow high school student on the Kadena
Air Base in Okinawa, Japan, where the families of Sherwood and the victim resided.
Sherwood was indicted in the District of Minnesota, which had jurisdiction under the
Military Extraterritorial Jurisdiction Act, 18 U.S.C. §§ 3261 et seq, and pleaded guilty
to sexual abuse in violation of 18 U.S.C. §§ 2242(2), 2246(2)(A), and 3261(a)(1). At
sentencing, the district court varied downward from Sherwood’s advisory guidelines
range and sentenced him to 60 months in prison followed by the minimum supervised
release term of five years. See 18 U.S.C. § 3583(k). Sherwood appeals two special
conditions of supervised release that require him to provide any personal financial
information the Probation Office requests and to obtain Probation Office approval
before incurring new credit charges or opening additional lines of credit. Reviewing
these special conditions for abuse of discretion, we reverse.

                                    I. Background.

       On the afternoon of the assault, Sherwood invited the victim and other
classmates to his home and provided everyone with alcohol. At some point,
Sherwood and the victim went upstairs and began having sex. After the victim
became so intoxicated she could not refuse to participate, Sherwood continued their
sexual activity for more than one hour, filming what was now an assault. The videos
show Sherwood laughing as he continued the assault with a victim who was unable
to hold herself in a seated position or to speak clearly. After Sherwood left to work
his shift as a base lifeguard, his friends carried the victim from the house and left her
on a public park bench, where a school counselor found her wearing Sherwood’s
clothes and still severely intoxicated.

       After Sherwood pleaded guilty, the parties submitted extensive pre-sentencing
position papers. The government argued that Sherwood video-recorded his sexual
assault and should therefore be sentenced within the guidelines range resulting from
a cross reference to enhancements for producing child pornography. Sherwood
argued the child pornography guidelines should not apply to his offense, and he
should receive a downward variance to 24 months in prison because of his youth, his
status as a first offender, and the fact that his guardians -- a maternal aunt and uncle --
had relocated to Minnesota to assist Sherwood’s rehabilitation. The Presentence
Investigation Report and the government did not address whether special conditions



                                           -2-
of supervised release should be imposed, and the district court gave no advance
notice of what conditions would be considered. Sherwood’s uncle, a psychologist,
and the victim’s parents testified or spoke at the lengthy sentencing hearing.

       At the end of the hearing, the district court described Sherwood’s crime as
“absolutely horrible,” “disgusting,” and “infuriating,” but granted a substantial
downward variance because “I don’t see this as a child pornography case.” The court
explained that it was imposing a “serious sentence” of 60 months in federal custody,
in part because, prior to Sherwood pleading guilty, the court had revoked his pretrial
release to a halfway house after he refused to complete job-search duties and attend
school, committed numerous infractions of halfway house rules and policies, and
attempted to dispose of synthetic marijuana for a fellow resident. The court noted
that Sherwood’s violations at the halfway house revealed that he was still a “stupid
kid doing stupid kid stuff instead of . . . trying to rehabilitate and get what I think is
a very severe alcohol issue under control.”

      The district court also imposed a five-year term of supervised release, subject
to applicable mandatory and standard conditions and eleven special conditions of
supervised release. See U.S.S.G. § 5D1.3. At issue on appeal are the last two special
conditions appearing in the court’s written judgment:

      j.     The defendant shall provide the probation officer access to any
             requested financial information, including credit reports, credit
             card bills, bank statements, and telephone bills.

      k.     The defendant shall be prohibited from incurring new credit
             charges or opening additional lines of credit without approval of
             the probation officer.




                                           -3-
After the court read the supervised release conditions, defense counsel stated: “Your
Honor, I would ask that the Court note an objection to the supervision conditions,
particularly the financial ones that you ordered.” The court responded, “All right. I
think under the circumstances those are appropriate. . . . Those will be in place until
I think Mr. Sherwood gets himself established as an adult.”

                                   II. Discussion.

       “Sentencing judges have discretion to impose special conditions of supervised
release so long as the conditions are reasonably related to the sentencing factors
enumerated in 18 U.S.C. § 3553(a), involve no greater deprivation of liberty than is
reasonably necessary, and are consistent with the Sentencing Commission’s pertinent
policy statements.” United States v. Cooper, 171 F.3d 582, 585 (8th Cir. 1999). A
special condition must be reasonably related to “the nature and circumstances of the
offense of conviction, the defendant’s history and characteristics, the deterrence of
criminal conduct, the protection of the public from further crimes of the defendant,
and the defendant’s educational, vocational, medical, or other correctional needs.”
United States v. Deatherage, 682 F.3d 755, 758 (8th Cir. 2012) (quotation omitted);
see 18 U.S.C. § 3583(d). A special condition need not be related to all these factors;
“instead, the factors are weighed independently.” United States v. Hart, 829 F.3d
606, 609 (8th Cir. 2016). On appeal, Sherwood argues the challenged financial
conditions are totally unrelated to his offense of conviction and have no reasonable
relation to any of the applicable § 3553(a) factors.

      A. The government argues that we should review Sherwood’s challenge to the
financial conditions for plain error. “When a defendant properly objects at
sentencing, we review special conditions for abuse of discretion.” Deatherage, 682
F.3d at 757; see Fed. R. Crim. P. 51(b). Though Sherwood objected at sentencing,
the government argues his objection was improper because it did not specifically



                                         -4-
identify the challenged financial restrictions and describe the grounds for his
objection, like the general objection in United States v. Simons, 614 F.3d 475, 479
(8th Cir. 2010). We disagree.

       The district court gave Sherwood no notice that it was considering financial
conditions of supervised release that are unrelated to his sexual misconduct offense.
Advance notice of supervised release conditions “fits into the category of
recommended ‘best practice’ rather than mandatory requirement.” United States v.
Kappes, 782 F.3d 828, 842 (7th Cir. 2015). Thus, lack of notice will not excuse a
defendant’s total failure to object to special conditions at sentencing. See United
States v. Ristine, 335 F.3d 692, 694 (8th Cir. 2003). But lack of notice of an
unexpected condition “may make it difficult for the defendant to mount an effective
challenge to it.” United States v. Bryant, 754 F.3d 443, 444 (7th Cir. 2014).
Therefore, as we did in reviewing a nearly identical objection to financial conditions
in Hart, 829 F.3d at 608 & n.3, we reject the government’s plain error contention and
will review the special conditions at issue for abuse of discretion. See also United
States v. Camp, 410 F.3d 1042, 1044-45 (8th Cir. 2005).

       B. Sections 5D1.3(d)(2) and (3) of the advisory guidelines directly address the
issue of whether the financial restrictions at issue are appropriate special conditions
of supervised release:

      (d) The following “special” conditions of supervised release are
      recommended in the circumstances described and, in addition, may
      otherwise be appropriate in particular cases:

                                 *    *   *     *   *




                                          -5-
      (2) DEBT OBLIGATIONS

             If an installment schedule of payment of restitution or a fine is
             imposed -- a condition prohibiting the defendant from incurring
             new credit charges or opening additional lines of credit without
             approval of the probation officer unless the defendant is in
             compliance with the payment schedule.

      (3) ACCESS TO FINANCIAL INFORMATION

             If the court imposes an order of restitution, forfeiture, or notice to
             victims, or orders the defendant to pay a fine -- a condition
             requiring the defendant to provide the probation officer access to
             any requested financial information.

        We have affirmed sentences imposing these financial conditions in a number
of cases. In United States v. Behler, 187 F.3d 772, 780 (8th Cir. 1999), we upheld
imposing the § 5D1.3(d)(3) condition on a defendant convicted of drug trafficking
because “money and greed were at the heart of Behler’s drug distribution offenses
and . . . monitoring Behler’s financial situation would aid in detecting any return to
his former lifestyle.” In United States v. Ervasti, 201 F.3d 1029, 1046-47 (8th Cir.
2000), we concluded that the special condition in § 5D1.3(d)(2) was reasonable for
a defendant convicted of fraud and tax offenses who was ordered to pay $5.7 million
in restitution. In United States v. Weiss, 328 F.3d 414, 417-18 (8th Cir. 2003), we
upheld imposing that condition on a defendant convicted of burglary and assault
because he was ordered to pay $3,740 in restitution but had “a documented history
of unemployment and . . . no assets.” In Camp, 410 F.3d at 1046, we upheld
imposing the § 5D1.3(d)(3) condition on a defendant convicted of a firearm offense
who had a history of not paying child support; we explained this condition “is not a
prohibition on behavior, but rather a monitoring device that is to be used by the
probation office to complement the conditions that he follow state court child support
orders and remain employed.” In Hart, 829 F.3d at 609, we upheld imposing both


                                          -6-
financial conditions on a defendant convicted of assaulting a family member because
that offense and a prior offense “related to money,” defendant owed a debt arising out
of a prior offense, and a special condition ordered him to contribute to the cost of
mandated drug treatment. These decisions reflect the basic principle that the district
court has discretion “to tailor a condition to the needs of a particular case, consistent
with § 5D1.3(b).” Ervasti, 201 F.3d at 1046.

       C. Unlike the imposition of financial conditions in the above cases, the district
court summarily imposed two financial conditions in this case, with no explanation
and no advance notice, contrary to this court’s well-established precedent:

      When crafting a special condition of supervised release, the district
      court must make an individualized inquiry into the facts and
      circumstances underlying a case and make sufficient findings on the
      record so as to ensure that the special condition satisfies the statutory
      requirements. The district court may not impose a special condition on
      all those found guilty of a particular offense.

United States v. Wiedower, 634 F.3d 490, 493 (8th Cir. 2011) (citations and
quotations omitted).

       First, the financial conditions were totally unrelated to Sherwood’s offense of
conviction and the circumstances surrounding that offense. Money, greed, and debt
simply had nothing to do with his horrific crime. Without question, a district court
has discretion to impose a special condition not related to the offense of conviction,
but the record must reflect an individualized inquiry establishing that the condition
does not restrict defendant’s liberty “more than is reasonably necessary to fulfill the
sentencing goals.” Camp, 410 F.3d at 1046.




                                          -7-
       Second, the Guidelines specifically recommend these two financial conditions
when a sentence includes other provisions that are not part of Sherwood’s sentence --
the defendant is not in compliance with a court-ordered installment schedule for
paying restitution or a fine, § 5D1.3(d)(2); or the court has imposed an order of
restitution, forfeiture, notice to victims, or a fine, § 5D1.3(d)(3). As Section 5D1.3(d)
makes clear, the district court had discretion to impose tailored financial conditions
that were appropriate to this case. But the operative provisions in special conditions
j. and k. were inappropriately taken verbatim from the guideline provisions:

             -- Condition k. prohibits Sherwood from incurring new credit charges
      and opening additional lines of credit, when the record established that he has
      probably never had a credit card or a line of credit. Obviously, there was no
      attempt to tailor the condition to the needs of this case. Moreover, condition
      k. is a dramatically overbroad restriction on Sherwood’s ability to lead a
      normal life. Read literally, it prohibits him from using a credit card, perhaps
      even his uncle’s credit card, to buy an ice cream cone, without a probation
      officer’s prior approval.

            -- Condition j. requires Sherwood to provide “any requested financial
      information,” a hopelessly vague and overbroad term when no context is
      provided. See United States v. Thompson, 777 F.3d 368, 379-80 (7th Cir.
      2015).

The inclusion of vague and inappropriate language borrowed from the Guidelines out
of context and by rote does not reflect the individualized inquiry we require.

      Third, the absence of advance notice that an unexpected special condition will
be considered is particularly relevant “if the defendant could have offered something
pertinent at sentencing.” United States v. Scott, 316 F.3d 733, 734 (7th Cir. 2003).



                                          -8-
Here, the sentencing record contained no information on the extent of Sherwood’s
prior financial experience. The district court simply assumed he had none and in
effect assigned the probation officer to be Sherwood’s financial guardian during
supervised release. Yet Sherwood’s uncle, his legal guardian, testified at the
sentencing hearing. Had the issue been disclosed to counsel in advance, the uncle
could have been questioned about the extent of Sherwood’s prior financial
experience, including his handling of any prior financial obligations, and the uncle’s
plans, if any, to guide Sherwood to appropriate financial responsibility during his
period of supervised release. The record then would have been sufficient to ensure
that any financial conditions imposed were reasonably related to sentencing and
involved no greater deprivation of liberty than is reasonably necessary.

       Fourth, the district court’s only explanation for imposing special conditions j.
and k. was that they “are appropriate [and] will be in place until I think Mr. Sherwood
gets himself established as an adult.” This explanation would apply to all juvenile
federal offenders who lack financial experience and are placed on supervised release.
While it is no doubt appropriate for a district court to consider the defendant’s youth
and immaturity in crafting special conditions of supervised release, to do so in this
categorical manner violates the rule that any such inquiry “must take place on an
individualized basis; a court may not impose a special condition on all those found
guilty of a particular offense.” United States v. Davis, 452 F.3d 991, 995 (8th Cir.
2006).

      For the foregoing reasons, we conclude the district court abused its discretion
in imposing supervised release special conditions j. and k. We modify the judgment
to delete those conditions. As so modified, the judgment of the district court is
affirmed.




                                         -9-
COLLOTON, Circuit Judge, dissenting.

      This court has upheld the imposition of the disputed special conditions of
supervised release over the same objections raised by the court in this case. I
therefore conclude that the district court did not abuse its discretion in fashioning
special conditions for Ricky Sherwood and would affirm the judgment.

        The court sets forth three leading objections to the financial conditions imposed
by the district court—(1) the conditions were unrelated to the offense of conviction,
(2) the conditions did not accompany an order of restitution, forfeiture, or fine, or
non-compliance with a court-ordered installment schedule, see USSG § 5D1.3(d)(2),
(3), and (3) the district court did not provide advance notice that it would impose the
conditions. In United States v. Camp, 410 F.3d 1042 (8th Cir. 2005), however, we
upheld the same conditions after acknowledging that they were imposed without
notice, id. at 1044, where the defendant was not ordered to pay restitution or a fine,
id. at 1046, and where the conditions were not reasonably related to the offense of
conviction (in that case, unlawful possession of a firearm). Id. These factors did not
establish an abuse of discretion, because a special condition need not be related to all
of the statutory factors in 18 U.S.C. § 3583(d), financial conditions may be imposed
in appropriate situations despite the absence of a fine or restitution order (Camp owed
child support payments), and no advance notice is required so long as the defendant
may object at the hearing. Sherwood had notice of the financial conditions before the
sentencing hearing concluded, but he never requested an opportunity to augment the
record with information about his supposed financial responsibility.

       Sherwood committed a heinous sex offense as an eighteen-year-old high
schooler and pleaded for a sentence that emphasized rehabilitation rather than
retribution and incarceration. The district court imposed a term of imprisonment
below the advisory guideline range and included special conditions of release that



                                          -10-
were designed to facilitate rehabilitation. The record showed no experience of the
defendant in managing finances: Sherwood was a dependent of his aunt and uncle,
with no assets or liabilities and no history of filing an independent tax return. PSR
¶ 74. The district court reasonably determined that conditions to monitor Sherwood’s
financial situation complemented the condition that he contribute to the costs of
substance abuse treatment. Concerns about potential overbreadth or hypothetical
restrictions on purchasing ice cream cones do not justify striking the conditions, given
the district court’s “abundant opportunity to amend or ameliorate any unreasonable
adverse impact” during the term of Sherwood’s supervised release. United States v.
Hart, 829 F.3d 606, 610 (8th Cir. 2016); see United States v. Deatherage, 682 F.3d
755, 765 (8th Cir. 2012).

       The court worries that the financial conditions were imposed in a “categorical
manner” rather than on an “individualized basis.” At some point, however, “there
must be a limit to the need for an individualized inquiry, because certain
characteristics may justify corresponding conditions for virtually all offenders with
such characteristics.” United States v. Springston, 650 F.3d 1153, 1156 (8th Cir.
2011), vacated on other grounds, 132 S. Ct. 1905 (2012). We are left after this
decision with a rule that these financial conditions are permissible for child-support
deadbeats convicted of gun crimes, see Camp, 410 F.3d at 1046, but not for alcohol-
fueled teenage sexual abusers with no financial experience who must contribute to
the costs of substance abuse treatment. Seeing no reason to distinguish between these
categories of defendants, I would affirm the judgment.
                        ______________________________




                                         -11-